DETAILED ACTION
The following Office action concerns Patent Application Number 16/483,842.  Claims 1-3, 5, 6, 10, 12, 14, 16, 19, 22, 23, 25-27, 29, 30, 32, 36 are pending in the application.
Claims 22, 23, 25-27, 29, 30, 32, 36 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed June 24, 2022 has been entered.
The previous grounds of rejection under 35 USC 103 over Kodas et al in view of Wei et al are withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 6, 12, 16, 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Kodas et al (US 2003/0180451) in view of Lewis et al (US 2010/0084599).
Kodas et al teaches an ink composition comprising silver oxalate, amino alcohol (organic amine), cellulose binder, lactic acid and solvent (Table 1; par. 146, 175, 131, 113).  Lactic acid is the claimed surface tension modifier.  The amount of lactic acid is not greater than 5 % by weight (par. 131).  The amount of silver oxalate (metal precursor) is 30-60 % by weight (par. 138).  The amount of lactic acid is not greater than 5 % by weight (par. 131).  The solvent further comprises 2-amino-butanol, which is an abbreviated name for 2-amino-1-butanol (par. 359).  The ink further comprises urethane polymers and silicones (par. 126).  Silicone is a defoaming agent as that term is described in the instant specification.  Polyurethane is a thixotropy modifying agent as that term is described in the instant specification.
Kodas et al does not teach that the ink comprises amino-2-propanol.
However, Lewis et al teaches a method of making silver nanoparticles wherein a silver compound such as silver acetate is reduced to silver by a reducing agent including 1-amino-2-propanol (par. 46-48).  The 1-amino-2-propanol modulates nucleation and growth of the particles and is easy to evaporate during curing (par. 46-47).
Kodas et al suggests including a reducing agent in the metal precursor (ink) composition (par. 28).  Lewis et al teaches that 1-amino-2-propanol is a reducing agent for silver which further modulates nucleation and growth of silver particles and is easy to evaporate (par. 46-47).  It would have been obvious to a person of ordinary skill in the art to combine the 1-amino-2- propanol reducing agent of Lewis et al with the ink composition of Kodas et al in order to include an effective reducing agent which further modulates nucleation and growth of the particles and is easy to evaporate.
Kodas et al teaches that the molar amount of reducing agent in the ink is preferably about one mole of reducing agent per mole of silver ions (par. 147).  Assuming 50 wt % of silver oxalate (mol. wt. 303.7) in the ink, then one mole of 1-amino-2-propanol (mol. wt. 75.1) per mole of silver ions equates to about 24.7 % by weight of 1-amino-2-propanol. 
The ink of Kodas et al in view of Lewis et al must be capable of being sintered at a temperature of less than 130 ̊C because it contains all the components and amounts of the claimed ink composition.
Claims 2 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Kodas et al in view of Lewis et al and Gibson et al (US 4,180,407). 
Kodas et al in view of Lewis et al teaches a cellulose binder as described above.  Kodas et al in view of Lewis et al does not teach that the binder is hydroxyethyl cellulose.
However, Gibson et al teaches an hydroxyethyl cellulose binder for an ink composition (col. 2, lines 46-56).  Hydroxyethyl cellulose is an excellent binder which provides the desired non-spreading property to the ink (id.).  The amount of binder is 2.5-4 % by weight (col. 2, lines 21-24).
Kodas et al teaches a cellulose binder and further teaches limiting spreading of the ink after deposition (par. 175).  Gibson et al teaches an excellent cellulose binder which provides non-spreading property.  A person of ordinary skill in the art would have been motivated to combine the hydroxyethyl cellulose of Gibson with the ink of Kodas et al in view of Lewis et al in order to include an excellent binder which provides non-spreading capability.
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Kodas et al in view of Lewis et al and Lee et al (US 2005/0287472). 
Kodas et al in view of Lewis et al teaches an ink comprising a solvent as described above.  Kodas et al in view of Lewis et al does not teach that solvent includes dipropylene glycol methyl ether.
However, Lee et al teaches a conductive paste comprising a dipropylene glycol methyl ether solvent (par. 41). The solvent has boiling point and viscosity in a range to facilitate printing the composition (par. 41).  
Kodas et al teaches that the ink is applied by ink-jet printing (par. 19).  Lee et al teaches a solvent having properties which facilitate printing (par. 41).  A person of ordinary skill in the art would have been motivated to combine the solvent of Lee et al with the ink of Kodas et al in view of Lewis et al in order to obtain an ink with good properties for printing. 
Response to Arguments
The previous grounds of rejection under 35 USC 103 over Kodas et al in view of Wei et al are withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above.
The applicant argues that hydroxyethyl cellulose melts at 140 ̊C is therefore solid at the claimed sintering temperature of less than 130 ̊C.  However, hydroxyethyl cellulose is dissolved in the ink and so it is not a solid.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 18, 2022